—Order, Supreme Court, New York County (Emily Goodman, J.), entered May 5, 1999, which, in an action under Judiciary Law § 487, granted so much of defendants’ motion as sought to dismiss the complaint for failure to state a cause of action, and denied so much of defendants’ motion as sought sanctions against plaintiffs attorney for instituting a frivolous lawsuit, unanimously affirmed, with costs to defendants payable by plaintiff.
The action, which alleges that defendants knowingly submit*142ted a false and/or forged affidavit in support of a motion for summary judgment made by their landlord client in a personal injury action that plaintiff brought alleging inadequate building security (Chianese v Werner Meier, 246 AD2d 328, lv dismissed 92 NY2d 876), was properly dismissed as unjustifiably based upon the credibility of a convicted felon with an established record of making contradictory statements. No weight can be given to the felon’s fluctuating accounts of how he gained entry to the building, or what he said to the parties’ investigators and why he said it. We have considered and rejected defendants’ arguments on their cross appeal. Concur— Nardelli, J. P., Tom, Lerner, Rubin and Saxe, JJ.